
	

113 HR 2616 IH: National Aeronautics and Space Administration Authorization Act of 2013
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2616
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Edwards (for
			 herself, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Wilson of
			 Florida, Mr. Kennedy,
			 Mr. Grayson,
			 Mr. Peters of California,
			 Ms. Bonamici,
			 Mr. Maffei,
			 Mr. Swalwell of California,
			 Mr. Veasey,
			 Ms. Kelly of Illinois, and
			 Mr. Kilmer) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To authorize the programs of the National Aeronautics and
		  Space Administration for fiscal years 2014, 2015, and 2016, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Aeronautics and Space Administration
			 Authorization Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Authorization of Appropriations
					Sec. 101. Sense of Congress.
					Sec. 102. Fiscal year 2014.
					Sec. 103. Fiscal year 2015.
					Sec. 104. Fiscal year 2016.
					Title II—Human Exploration and Operations
					Subtitle A—Exploration
					Sec. 201. Goal.
					Sec. 202. Roadmap.
					Sec. 203. Sense of Congress on international
				participation.
					Sec. 204. Exploration systems development.
					Sec. 205. Space radiation.
					Sec. 206. Participatory exploration.
					Sec. 207. Sense of Congress on science and
				exploration.
					Sec. 208. Planetary protection for human exploration
				missions.
					Subtitle B—International Space Station
					Sec. 211. Objectives and policy.
					Sec. 212. Sense of Congress regarding operation and utilization
				of the ISS beyond 2020.
					Sec. 213. Prohibition on precluding ISS operations beyond
				2020.
					Sec. 214. Criteria for extending ISS operations beyond
				2020.
					Sec. 215. ISS cargo resupply services lessons
				learned.
					Sec. 216. Crew transportation to and from the ISS.
					Sec. 217. Commercial crew transportation development
				independent review.
					Sec. 218. Integrated plan to effect maximum utilization of the
				ISS.
					Sec. 219. Centrifuge.
					Sec. 220. Management of the ISS National
				Laboratory.
					Sec. 221. Barriers impeding enhanced utilization of the ISS’s
				National Laboratory by commercial companies.
					Subtitle C—Other Operations
					Sec. 231. Integrated space communications network and
				infrastructure.
					Title III—Science
					Subtitle A—Space Science
					Sec. 301. Sense of Congress regarding a balanced space science
				program.
					Sec. 302. Sense of Congress regarding integrated testing of
				James Webb Space Telescope.
					Sec. 303. Sense of Congress regarding WFIRST
				mission.
					Sec. 304. Astrobiology science strategy.
					Sec. 305. Assessment of Mars architecture.
					Sec. 306. Radioisotope thermoelectric generators.
					Sec. 307. University class science missions.
					Subtitle B—Earth Science
					Sec. 311. Sense of Congress.
					Sec. 312. Comprehensive Earth observation systems and research
				program.
					Sec. 313. Study on sustained, long-term
				measurements.
					Sec. 314. Assessment.
					Sec. 315. Continuity of moderate resolution land imaging remote
				sensing data.
					Sec. 316. Venture class missions.
					Title IV—Aeronautics
					Sec. 401. Sense of Congress.
					Sec. 402. Aeronautics research goals.
					Sec. 403. Strategic planning for aeronautics
				research.
					Sec. 404. Research program to determine perceived impact of
				sonic booms.
					Sec. 405. Research program to facilitate greater use of
				composite materials in aircraft.
					Sec. 406. Transformative aeronautics research.
					Sec. 407. United States leadership in aeronautics
				research.
					Title V—Space Technology Program
					Sec. 501. Sense of Congress.
					Sec. 502. Space technology program.
					Title VI—Acquisition Management
					Sec. 601. Project and program reserves.
					Sec. 602. Cost estimation.
					Sec. 603. Independent reviews.
					Sec. 604. Avoiding organizational conflicts of interest in
				major NASA acquisition programs.
					Sec. 605. Managing termination liability.
					Title VII—Other Provisions
					Sec. 701. Facilities and infrastructure.
					Sec. 702. NASA education program.
					Sec. 703. Independent review of the National Space Grant
				College and Fellowship Program.
					Sec. 704. Review of practices to detect and prevent the use of
				counterfeit parts.
					Sec. 705. Remote satellite servicing
				demonstrations.
					Sec. 706. Astronaut occupational healthcare.
					Sec. 707. Use of operational commercial suborbital vehicles for
				research, development, and education.
					Sec. 708. Fundamental space life and physical sciences
				research.
					Sec. 709. Restoring NASA’s commitment to engineering
				research.
					Sec. 710. Near-Earth objects detection.
					Sec. 711. Research on near-Earth object tsunami
				effects.
					Sec. 712. Review of orbital debris removal
				concepts.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National
			 Aeronautics and Space Administration.
			(2)Covered
			 programThe term
			 covered program means the International Space Station, the Space
			 Launch System, the Orion multipurpose crew vehicle, and the James Webb Space
			 Telescope.
			(3)DOEThe
			 term DOE means the Department of Energy.
			(4)ISSThe
			 term ISS means the International Space Station.
			(5)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			(6)NOAAThe
			 term NOAA means the National Oceanic and Atmospheric
			 Administration.
			(7)Prime
			 contractorThe term prime contractor means a
			 person or entity contracting directly with the Federal Government on a covered
			 program.
			(8)Safety,
			 Security, and Workforce Support ProgramsThe term Safety, Security, and
			 Workforce Support Programs means the programs and activities accounted
			 for in the Cross-Agency Support Programs accounts in the
			 National Aeronautics and Space Administration Authorization Act of 2010, and
			 subsequent appropriations Acts.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			IAuthorization of
			 Appropriations
			101.Sense of
			 CongressIt is the sense of
			 Congress that a strong, robust NASA program is in the national interest.
			 Ensuring that NASA can continue to pursue cutting-edge space and aeronautical
			 research and development activities and push back the frontier of space
			 exploration requires a sustained and adequate commitment in resources. However,
			 NASA’s share of the Federal discretionary budgetary authority has declined
			 significantly relative to even its post-Apollo historical average. Challenging
			 goals cannot be reached and multimission responsibilities cannot be fulfilled
			 with the consistent erosion of purchasing power and unstable funding, which
			 NASA has experienced in recent years. It should be a national goal to restore
			 NASA’s funding to a level of one percent of the annual Federal budget.
			102.Fiscal year
			 2014There are authorized to
			 be appropriated to NASA for fiscal year 2014, $18,100,000,000, as
			 follows:
				(1)For Exploration,
			 $4,220,800,000, of which—
					(A)$1,650,000,000
			 shall be for the Space Launch System, $1,230,000,000 shall be for the Orion
			 multipurpose crew vehicle, and $318,200,000 shall be for Exploration Ground
			 Systems;
					(B)$322,600,000 shall
			 be for Exploration Research and Development; and
					(C)$700,000,000 shall
			 be for Commercial Spaceflight.
					(2)For Space
			 Operations, $3,761,700,000, of which—
					(A)$2,927,900,000
			 shall be for the ISS program, of which $230,900,000 shall be for ISS research;
			 and
					(B)$833,800,000 shall
			 be for Space and Flight Support.
					(3)For Science,
			 $5,300,300,000, of which—
					(A)$1,846,100,000
			 shall be for Earth Sciences;
					(B)$1,500,000,000
			 shall be for Planetary Science;
					(C)$642,300,000 shall
			 be for Astrophysics;
					(D)$658,200,000 shall
			 be for the James Webb Space Telescope; and
					(E)$653,700,000 shall
			 be for Heliophysics.
					(4)For Aeronautics,
			 $569,400,000.
				(5)For Space
			 Technology, $615,000,000.
				(6)For Education,
			 $136,100,000.
				(7)For Safety, Security, and Workforce Support
			 Programs, $2,850,300,000.
				(8)For Construction
			 and Environmental Compliance and Restoration, $609,400,000,000, of which
			 $142,300,000 shall be for Exploration Construction of Facilities.
				(9)For Inspector
			 General, $37,000,000.
				103.Fiscal year
			 2015There are authorized to
			 be appropriated to NASA for fiscal year 2015, $18,462,000,000, as
			 follows:
				(1)For Exploration,
			 $4,436,200,000, of which—
					(A)$1,750,000,000
			 shall be for the Space Launch System, $1,235,000,000 shall be for the Orion
			 multipurpose crew vehicle, and $408,400,000 shall be for Exploration Ground
			 Systems;
					(B)$342,800,000 shall
			 be for Exploration Research and Development; and
					(C)$700,000,000 shall
			 be for Commercial Spaceflight.
					(2)For Space
			 Operations, $4,042,400,000, of which—
					(A)$3,197,300,000
			 shall be for the ISS program, of which $244,300,000 shall be for ISS research;
			 and
					(B)$845,100,000 shall
			 be for Space and Flight Support.
					(3)For Science,
			 $5,293,100,000, of which—
					(A)$1,854,600,000
			 shall be for Earth Sciences;
					(B)$1,500,000,000
			 shall be for Planetary Science;
					(C)$660,000,000 shall
			 be for Astrophysics;
					(D)$645,400,000 shall
			 be for the James Webb Space Telescope; and
					(E)$633,100,000 shall
			 be for Heliophysics.
					(4)For Aeronautics,
			 $581,000,000.
				(5)For Space
			 Technology, $645,000,000.
				(6)For Education,
			 $136,100,000.
				(7)For Safety, Security, and Workforce Support
			 Programs, $2,850,300,000.
				(8)For Construction
			 and Environmental Compliance and Restoration, $440,900,000.
				(9)For Inspector
			 General, $37,000,000.
				104.Fiscal year
			 2016There are authorized to
			 be appropriated to NASA for fiscal year 2016, $18,868,000,000, as
			 follows:
				(1)For Exploration,
			 $4,534,200,000, of which—
					(A)$1,800,000,000
			 shall be for the Space Launch System; $1,260,000,000 shall be for the Orion
			 multipurpose crew vehicle; and $414,200,000 shall be for Exploration Ground
			 Systems;
					(B)$360,000,000 shall
			 be for Exploration Research and Development; and
					(C)$700,000,000 shall
			 be for Commercial Spaceflight.
					(2)For Space
			 Operations, $4,133,300,000, of which—
					(A)$3,319,500,000
			 shall be for the ISS program, of which $272,200,000 shall be for ISS research;
			 and
					(B)$813,800,000 shall
			 be for Space and Flight Support.
					(3)For Science,
			 $5,305,600,000 of which—
					(A)$1,848,800,000
			 shall be for Earth Sciences;
					(B)$1,500,000,000
			 shall be for Planetary Science;
					(C)$700,000,000 shall
			 be for Astrophysics;
					(D)$620,000,000 shall
			 be for the James Webb Space Telescope; and
					(E)$636,800,000 shall
			 be for Heliophysics.
					(4)For Aeronautics,
			 $593,800,000.
				(5)For Space
			 Technology, $720,000,000.
				(6)For Education,
			 $136,100,000.
				(7)For Safety, Security, and Workforce Support
			 Programs, $2,937,000,000.
				(8)For Construction
			 and Environmental Compliance and Restoration, $471,000,000.
				(9)For Inspector
			 General, $37,000,000.
				IIHuman Exploration
			 and Operations
			AExploration
				201.GoalThe goal of NASA’s Exploration program shall
			 be to successfully conduct a crewed mission to the surface of Mars to begin the
			 human exploration of that planet as part of a broader national goal of human
			 and robotic exploration of the solar system. NASA’s exploration activities and
			 investments shall be organized towards the achievement of that goal. Potential
			 exploration and utilization of the Moon, cis-lunar space, near-Earth asteroids,
			 Lagrangian points, and Martian moons may be pursued as interim destinations to
			 the extent that they make significant contributions to the achievement of that
			 goal.
				202.Roadmap
					(a)In
			 generalThe Administrator
			 shall establish a roadmap to guide NASA’s planning for the achievement of the
			 goal established in section 201.
					(b)Requirements
						(1)In
			 generalThe roadmap shall
			 include information on the phasing of planned intermediate destinations, Mars
			 mission risk areas and potential risk mitigation approaches, technology
			 requirements and phasing of required technology development activities, the
			 management strategy to be followed, related ISS activities, any planned
			 international collaborative activities, potential commercial contributions, and
			 other activities relevant to the achievement of the goal established in section
			 201.
						(2)Initial roadmap
			 requirementThe first roadmap transmitted under subsection (c)(1)
			 shall also include an explicit analysis of—
							(A)the technical
			 requirements for pursuing a roadmap to Mars that includes a human and robotic
			 return to the lunar surface;
							(B)the extent to
			 which inclusion of that intermediate destination would assist in the
			 achievement of the goal established in section 201; and
							(C)the scope of
			 international participation that might be anticipated and the potential
			 benefits from such participation if such an intermediate destination were to be
			 selected.
							(3)ParticipationThe
			 development of the roadmap shall, to the maximum extent practicable, involve
			 the participation of the ISS partnership in its preparation.
						(c)Transmittal
						(1)Initial roadmap
			 deadlineThe first roadmap shall be transmitted to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate concurrently
			 with its submission to the Office of Management and Budget and prior to when
			 the budget for fiscal year 2015 is transmitted to Congress under section
			 1105(a) of title 31, United States Code.
						(2)Annual
			 updateThe roadmap shall be
			 updated annually and transmitted to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate with the budget for that fiscal year
			 transmitted to Congress under section 1105(a) of title 31, United States
			 Code.
						203.Sense of
			 Congress on international participationIt is the sense of Congress that the
			 President should invite the United States partners in the ISS program and other
			 nations, as appropriate, to participate in an international initiative under
			 the leadership of the United States to achieve the goal of successfully
			 conducting a crewed mission to the surface of Mars.
				204.Exploration
			 systems development
					(a)In
			 generalGiven the critical
			 importance of a heavy-lift launch vehicle and crewed spacecraft to enable the
			 achievement of the goal established in section 201, as well as to the
			 accomplishment of intermediate exploration milestones and the provision of a
			 backup capability to transfer crew and cargo to the ISS, the Administrator
			 shall make the expeditious development, test, and achievement of operational
			 readiness of the Space Launch System and the Orion multipurpose crew vehicle
			 the highest priority of the Exploration program. In order to promote safety and
			 reduce programmatic risk, the Administrator shall budget for and undertake a
			 robust ground test and uncrewed and crewed flight test and demonstration
			 program for the Space Launch System and the Orion multipurpose crew vehicle and
			 shall budget for an operational flight rate sufficient to maintain safety and
			 operational readiness.
					(b)Government
			 Accountability Office reviewNot later than 270 days after the date of
			 enactment of this Act, the Comptroller General shall transmit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 NASA’s acquisition of ground systems in support of the Space Launch System. The
			 report shall assess the extent to which NASA’s exploration systems development
			 of ground systems is focused on the direct support of the Space Launch System
			 and shall identify any ground support projects or activities that NASA is
			 undertaking that do not solely or primarily support the Space Launch
			 System.
					(c)Sense of
			 CongressIt is the sense of
			 Congress that the President’s annual budget requests for the Space Launch
			 System and Orion multipurpose crew vehicle development, test, and operational
			 phases should strive to accurately reflect the resource requirements of each of
			 those phases, consistent with subsection (a).
					205.Space
			 radiation
					(a)Strategy and
			 plan
						(1)In
			 generalThe Administrator shall develop a space radiation
			 mitigation and management strategy and implementation plan to enable the
			 achievement of the goal established in section 201 that includes key research
			 and monitoring requirements, milestones, a timetable, and an estimate of
			 facility and budgetary requirements.
						(2)CoordinationThe
			 strategy shall include a mechanism for coordinating NASA research, technology,
			 facilities, engineering, operations, and other functions required to support
			 the strategy and plan.
						(3)TransmittalNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall transmit the strategy and plan to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
						(b)Space radiation
			 research facilitiesThe Administrator, in consultation with the
			 heads of other appropriate Federal agencies, shall assess the national
			 capabilities for carrying out critical ground-based research on space radiation
			 biology and shall identify any issues that could affect the ability to carry
			 out that research.
					206.Participatory
			 explorationThe Administrator
			 shall identify opportunities to—
					(1)leverage
			 technologies in NASA’s Exploration program to deliver a rich, multimedia
			 experience to the public; and
					(2)facilitate
			 participation by the public, the private sector, nongovernmental organizations,
			 and international partners in outreach efforts related to the Exploration
			 program.
					207.Sense of
			 Congress on science and explorationIt is the sense of Congress that the
			 Administrator should strive to make use of the synergies between science and
			 human exploration in ways that maximize the benefits to both sets of
			 activities.
				208.Planetary
			 protection for human exploration missions
					(a)StudyThe
			 Administrator shall enter into an arrangement with the National Academies for a
			 study to explore the planetary protection ramifications of future missions by
			 astronauts to the lunar polar regions, near-Earth asteroids, the moons of Mars,
			 and the surface of Mars.
					(b)ScopeThe
			 study shall—
						(1)collate and
			 summarize what has been done to date with respect to planetary protection
			 measures to be applied to human missions to the lunar polar regions, near-Earth
			 asteroids, the moons of Mars, and the surface of Mars;
						(2)identify and
			 document planetary protection concerns associated with human missions to the
			 lunar polar regions, near-Earth asteroids, the moons of Mars, and the surface
			 of Mars;
						(3)develop a
			 methodology, if possible, for defining and classifying the degree of concern
			 associated with each likely destination;
						(4)assess likely
			 methodologies for addressing planetary protection concerns; and
						(5)identify areas for
			 future research to reduce current uncertainties.
						(c)Completion
			 dateNot later than 2 years after the date of enactment of this
			 Act, the Administrator shall provide the results of the study to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
					BInternational
			 Space Station
				211.Objectives and
			 policyThe United States ISS
			 program shall have two primary objectives: supporting achievement of the goal
			 established in section 201 and pursuing a research program that advances
			 knowledge and provides benefits to society. It shall continue to be the policy
			 of the United States to, in consultation with its international partners in the
			 ISS program, support full and complete utilization of the ISS through at least
			 2020.
				212.Sense of
			 Congress regarding operation and utilization of the ISS beyond
			 2020It is the sense of
			 Congress that the operation and utilization of the ISS beyond 2020 should be
			 considered if the Administrator determines that the ISS is functioning as a
			 productive research facility in the years prior to 2020 or that operation and
			 utilization of the ISS past 2020 is essential for the achievement of the goal
			 established in section 201, and the Administrator’s determination is validated
			 by an independent external review.
				213.Prohibition on
			 precluding ISS operations beyond 2020The Administrator shall take no steps that
			 would preclude continued United States operation and utilization of the ISS
			 after 2020.
				214.Criteria for
			 extending ISS operations beyond 2020
					(a)In
			 generalThe Administrator
			 shall—
						(1)establish specific
			 criteria for determining how long the ISS can and should continue operations;
			 and
						(2)identify the
			 actions needed to deorbit the ISS once a decision is made to deorbit the
			 laboratory.
						(b)ReportThe
			 Administrator shall transmit a report to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate documenting such criteria and deorbit
			 actions not later than 180 days after the date of enactment of this Act.
					215.ISS cargo
			 resupply services lessons learnedNot later than 120 days after the date of
			 enactment of this Act, the Administrator shall transmit a report to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate
			 that—
					(1)identifies the
			 lessons learned to date from the Commercial Resupply Services contract;
					(2)indicates whether
			 changes are needed to the manner in which NASA procures and manages similar
			 services upon the expiration of the existing Commercial Resupply Services
			 contract; and
					(3)identifies any
			 lessons learned from the Commercial Resupply Services contract that should be
			 applied to the procurement and management of commercially provided crew
			 transfer services to and from the ISS.
					216.Crew
			 transportation to and from the ISS
					(a)ObjectiveThe
			 objective of NASA’s Commercial Crew Program shall be to assist the development
			 of at least one crew transportation system to carry NASA astronauts safely,
			 reliably, and affordably to and from the ISS and to serve as an emergency crew
			 rescue vehicle as soon as practicable within the funding levels authorized in
			 this Act.
					(b)Sense of
			 congressIt is the sense of
			 Congress that once developed and certified to meet NASA’s safety and
			 reliability requirements, United States commercially provided crew
			 transportation systems offer the potential of serving as the primary means of
			 transporting American astronauts and international partner astronauts to and
			 from the ISS and serving as ISS emergency crew rescue vehicles. At the same
			 time, the budgetary assumptions used by NASA in its planning for the Commercial
			 Crew Program have consistently assumed significantly higher funding levels than
			 have historically been authorized and appropriated by Congress. It is the sense
			 of Congress that credibility in the Administration’s budgetary estimates for
			 the Commercial Crew Program can be enhanced by an independently developed cost
			 estimate. It is further the sense of Congress that this lack of budgetary
			 realism in the planning process creates unnecessary inefficiencies and
			 increased programmatic risk, and NASA should thus adjust its planning process
			 to realistically reflect the levels of funding authorized in this Act. NASA’s
			 plans indicate that it will not be able to begin contracted-for crew
			 transportation resupply operational flights until fiscal year 2018 even under
			 its optimistic funding assumptions, which means that NASA is not likely to have
			 a requirement for more than a total of 8 commercially provided crew rotation
			 flights prior to the expiration of the current Congressional commitment to
			 continued operation of the ISS in 2020. Thus, it is also the sense of Congress
			 that the highest priority of the Commercial Crew Program should be assisting
			 the development of a safe, reliable, and affordable crew transportation system
			 for transporting NASA astronauts to and from the ISS as soon as practicable
			 within the funding levels authorized in this Act rather than making a specific
			 date for the initiation of operational service drive the program planning.
					(c)Independent cost
			 estimate
						(1)RequirementNot
			 later than 30 days after the Federal Acquisition Regulation-based contract
			 described in subsection (d)(2) is awarded, the Administrator shall arrange for
			 the initiation of an Independent Cost Estimate for—
							(A)all activities
			 associated with the development, test, demonstration, and certification of
			 commercial crew transportation systems; and
							(B)transportation and
			 rescue services required by NASA for ISS operations through calendar year 2020
			 or later if NASA requirements so dictate.
							(2)TransmittalNot
			 later than one year after initiation of the Independent Cost Estimate under
			 paragraph (1), the Administrator shall transmit the results of the Independent
			 Cost Estimate to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate.
						(d)Acquisition
			 Approach
						(1)RestrictionThe Administrator shall not exercise any
			 optional milestones beyond the base period of the Space Act Agreements
			 established under the Commercial Crew Integrated Capability initiative.
						(2)Source
			 selectionTo cover all
			 development, test, demonstration, and certification activities not included in
			 the base period of the Commercial Crew Integrated Capability Space Act
			 Agreements, the Administrator shall conduct a Federal Acquisition
			 Regulation-based competitive source selection for a cost plus incentive fee
			 contract for all activities related to the development, test, demonstration,
			 and certification of one or more commercially provided crew transportation
			 systems to transport NASA astronauts to and from the ISS and serve as an
			 emergency crew rescue vehicle as soon as practicable under the authorized
			 funding and while ensuring that all safety requirements are met. The number of
			 systems selected shall be consistent with the funding levels authorized in this
			 Act. The Administrator shall identify a methodology by which NASA will ensure
			 that the Government is not charged for contractor costs incurred during
			 development, testing, demonstration, and certification activities by an awardee
			 of the Federal Acquisition Regulation-based contract for operational commercial
			 crew transportation services.
						(3)Cost
			 minimizationThe Administrator shall strive through the
			 competitive selection process to minimize the life cycle cost to NASA through
			 the planned period of commercially provided crew transportation
			 services.
						(e)SafetyConsistent
			 with the findings and recommendations of the Columbia Accident Investigation
			 Board, the Administrator shall seek to ensure that minimization of the
			 probability of loss of crew shall be an important selection criterion in the
			 competitive selection described in subsection (d).
					(f)Determination of
			 cost-Effectiveness of servicesNASA, prior to contracting for
			 commercial crew transportation services, shall identify the manner by which it
			 will establish whether such transportation services provide an equally or more
			 cost-effective alternative to current services.
					(g)Operational
			 services contract
						(1)In
			 generalThe Administrator may not enter into a contract for
			 commercially provided crew transportation services developed and certified as
			 described in subsection (b) in which the price per seat or total amount charged
			 per year shall be greater than the amount charged per seat or on an annual
			 basis for Soyuz crew transfer services agreed to on April 22, 2013.
						(2)ReportNot later than 60 days before entering into
			 a contract for commercial crew transportation services, the Administrator shall
			 provide a report to the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate identifying the methodology and criteria by which
			 the Administrator determined that the price per seat or total annual amount
			 charged per year of procured commercial transportation services is not greater
			 than the amount charged per seat for Soyuz crew transfer services agreed to on
			 April 22, 2013. The Administrator shall also certify, using the methodology
			 identified pursuant to subsection (d)(2), that the service transportation costs
			 contracted for do not include contractor costs incurred during development,
			 testing, demonstration, and certification activities. If the Administrator
			 determines that NASA is unable to enter into a contract under the terms
			 specified in paragraph (1), the Administrator shall report that determination
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate, and shall also report what alternative contract arrangement the
			 Administrator will seek to enter into at least 60 days before entering into
			 such an alternative contract.
						217.Commercial crew
			 transportation development independent review
					(a)In
			 generalThe congressionally established Aerospace Safety Advisory
			 Panel (ASAP) shall conduct a review to determine whether NASA has—
						(1)adequate assurance
			 that the requirements, standards, and processes for commercial transportation
			 systems developed with NASA funding are held to the same safety standards as
			 Government human spaceflight missions; and
						(2)developed a
			 procedure to provide independent assurance of flight safety and flight
			 readiness before the authorization of United States Government personnel to
			 participate as crew onboard any commercial space transportation system.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Aerospace Safety
			 Advisory Panel shall transmit to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report describing—
						(1)the Panel’s
			 assessment of NASA’s certification strategy, specifications, and
			 guidance;
						(2)the Panel’s view
			 of the mandatory safety requirements that must be met; and
						(3)the steps NASA and
			 the commercial space industry need to take to ensure that commercial crew
			 transportation and rescue vehicles have requirements, standards, and processes
			 equivalent to those of NASA.
						(c)Prohibition
			 against financial commitment prior to ASAP reportThe
			 Administrator may not enter into any financially binding contract with a
			 commercial space transportation services provider for crew transportation
			 services until 30 days after the Committees’ receipt of the report under
			 subsection (b).
					(d)CertificationThe Administrator may not enter into any
			 financially binding contract with a commercial space transportation services
			 provider for crew transportation services until—
						(1)the Administrator
			 has transmitted to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a certification that—
							(A)the provider with
			 which a contract is planned has demonstrated the safety and reliability of its
			 systems for crew transportation and crew rescue to be equivalent to
			 NASA-promulgated safety and reliability policies, procedures, and standards for
			 human spaceflight; and
							(B)successful flight
			 experience accrued has provided NASA with sufficient safety-related and
			 reliability-related data and information to make an informed assessment about
			 the flight readiness; and
							(2)all
			 indemnification and liability issues associated with the use of such systems by
			 the United States Government have been addressed, and the Administrator has
			 transmitted to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing the indemnification and liability provisions
			 that are planned to be included in such contracts.
						218.Integrated plan
			 to effect maximum utilization of the ISS
					(a)PurposeNASA
			 shall seek to maximize the productivity and use of the ISS with respect to
			 scientific and technological research and development, advancement of space
			 exploration, and international collaboration.
					(b)PlanNASA
			 shall develop an up-to-date, comprehensive, and integrated plan to achieve the
			 purpose stated in subsection (a) that includes—
						(1)a
			 list of planned activities, including any activities in support of the goal
			 established in section 201, that the Administrator believes require extension
			 of the ISS beyond 2020 to carry out, along with the rationale for carrying out
			 those activities;
						(2)funding
			 requirements;
						(3)research or
			 technology objectives to be achieved, including those established to enable the
			 achievement of the goal established in section 201;
						(4)success criteria;
			 and
						(5)the details
			 of—
							(A)the specific
			 objectives for using the ISS through 2020;
							(B)priorities
			 attributed to these objectives;
							(C)resources required
			 to achieve these objectives on an annual basis;
							(D)how NASA will
			 achieve those objectives and how Congress can measure NASA’s progress on those
			 objectives;
							(E)key assumptions
			 driving the plan; and
							(F)what NASA will do
			 with the unused capacity and capabilities of the ISS if potential users of the
			 National Laboratory decide not to make significant use of it.
							(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall provide to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate, and concurrently to the Office of Management and Budget, the
			 plan developed under subsection (b).
					219.CentrifugeIf a commitment is made to extend ISS
			 operation and utilization past 2020, the Administrator shall take all necessary
			 steps to provide for the inclusion on the ISS of a variable gravity centrifuge
			 of sufficient size and capability to support both plant and animal research,
			 along with necessary support facilities, as soon as practicable.
				220.Management of
			 the ISS National Laboratory
					(a)AssessmentThe Administrator shall enter into an
			 arrangement with the National Academies for an independent assessment of the
			 status of and performance under the cooperative agreement with the Center for
			 the Advancement of Science in Space (CASIS) for the management of the portion
			 of the ISS that operates as a United States National Laboratory.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report containing the independent assessment conducted pursuant
			 to subsection (a). The report shall address—
						(1)the extent to
			 which CASIS is helping to ensure that the ISS’s unique capabilities are
			 available to the broadest possible cross section of United States scientific,
			 technological, and industrial communities;
						(2)the status of
			 CASIS’s development and management of a varied research and development
			 portfolio based on United States national needs;
						(3)progress in
			 establishing a marketplace to facilitate matching research pathways with
			 qualified funding sources;
						(4)efforts to
			 stimulate interest in using the National Laboratory for research and technology
			 demonstrations and as a platform for science, technology, engineering, and
			 mathematics (STEM) education; and
						(5)the status of
			 NASA’s efforts to transition responsibilities to CASIS for managing the
			 National Laboratory research portfolio, including planning and coordinating
			 ground and on-orbit research activities.
						221.Barriers
			 impeding enhanced utilization of the ISS’s National Laboratory by commercial
			 companies
					(a)Sense of
			 congressIt is the sense of Congress that—
						(1)enhanced
			 utilization of the ISS’s National Laboratory requires a full understanding of
			 the barriers impeding such utilization and actions needed to be taken to remove
			 or mitigate them to the maximum extent practicable; and
						(2)doing so will
			 allow NASA to encourage commercial companies to invest in microgravity research
			 using National Laboratory research facilities.
						(b)AssessmentThe
			 Administrator shall enter into an arrangement with the National Academies for
			 an assessment to—
						(1)identify barriers
			 impeding enhanced utilization of the ISS’s National Laboratory;
						(2)recommend ways to
			 encourage commercial companies to make greater use of the ISS’s National
			 Laboratory, including corporate investment in microgravity research; and
						(3)identify any
			 legislative changes that may be required.
						(c)TransmittalNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate the results of the assessment described in subsection (b).
					COther
			 Operations
				231.Integrated
			 space communications network and infrastructure
					(a)PlanThe
			 Administrator shall prepare an updated plan for NASA’s near-Earth, space, and
			 deep space communications network and infrastructure. The plan shall—
						(1)identify steps to
			 sustain the existing network and infrastructure;
						(2)assess the
			 capabilities, including any upgrades, needed to support NASA’s programs;
						(3)identify
			 priorities for how resources should be used to implement the plan; and
						(4)assess the impact
			 on missions if resources are not secured at the level needed.
						(b)TransmittalNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall transmit the plan to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
					IIIScience
			ASpace
			 Science
				301.Sense of
			 Congress regarding a balanced space science programIt is the sense of Congress that a balanced
			 and adequately funded set of activities consistent with the priorities
			 identified in the National Academies’ decadal surveys constitutes a robust and
			 productive space science program that will advance knowledge and serve as a
			 catalyst for innovation, with such activities consisting of—
					(1)research and
			 analysis grants programs;
					(2)technology
			 development;
					(3)small, medium, and
			 large space missions; and
					(4)suborbital
			 research activities.
					302.Sense of
			 Congress regarding integrated testing of James Webb Space
			 TelescopeIt is the sense of
			 Congress that—
					(1)the James Webb
			 Space Telescope (JWST) will revolutionize our understanding of star and planet
			 formation and how galaxies evolved, and advance the search for the origins of
			 our universe;
					(2)the JWST will
			 enable American scientists to maintain their leadership in astrophysics and
			 other disciplines;
					(3)the JWST program
			 is making steady progress towards a launch in 2018;
					(4)the on-time and
			 on-budget delivery of JWST is a high congressional priority; and
					(5)maintaining this
			 progress will require the Administrator to ensure that integrated testing is
			 appropriately timed and sufficiently comprehensive to enable potential issues
			 to be identified and addressed early enough to be handled within JWST’s
			 development schedule.
					303.Sense of
			 Congress regarding WFIRST missionIt is the sense of Congress that the
			 Administrator, to the extent practicable, should make progress on the
			 technologies and capabilities needed to position NASA to meet the objectives of
			 the Wide-Field Infrared Survey Telescope (WFIRST) mission, as outlined in the
			 2010 National Academies’ astronomy and astrophysics decadal survey, in a way
			 that maximizes the scientific productivity of meeting those objectives for the
			 resources invested. It is further the sense of Congress that the WFIRST mission
			 has the potential to enable scientific discoveries that will transform our
			 understanding of the universe.
				304.Astrobiology
			 science strategy
					(a)FindingBoth
			 the National Academies’ astronomy and astrophysics decadal survey of 2010 and
			 the planetary science decadal survey of 2011 discuss scientific objectives
			 related to astrobiology. However, a comprehensive, independent science strategy
			 for astrobiology has not been carried out.
					(b)Science
			 strategyBuilding on the work of the Astrobiology Roadmap
			 process, the Administrator shall enter into an arrangement with the National
			 Academies for a comprehensive assessment of the state of science in
			 astrobiology and development of a strategy for astrobiology science research
			 and activities. The strategy shall take into account the National Academies’
			 planetary science and astronomy and astrophysics decadal surveys as well as
			 other relevant National Academies studies on NASA’s astrobiology
			 program.
					(c)TransmittalNot
			 later than 20 months after the date of enactment of this Act, the Administrator
			 shall transmit the results of the study to the Committee on Science, Space, and
			 Technology of the House of Representatives and to the Committee on Commerce,
			 Science, and Transportation of the Senate.
					305.Assessment of
			 Mars architecture
					(a)AssessmentThe
			 Administrator shall enter into an arrangement with the National Academies to
			 assess—
						(1)NASA’s revised
			 post-2016 Mars exploration architecture and its responsiveness to the
			 strategies, priorities, and guidelines put forward by National Academies’
			 planetary science decadal surveys and other relevant National Academies
			 Mars-related reports;
						(2)the long-term
			 goals of NASA’s Mars Exploration Program and such program’s ability to optimize
			 the science return, given the current fiscal posture of the program;
						(3)the Mars architecture’s relationship to
			 Mars-related activities to be undertaken by agencies and organizations outside
			 of the United States; and
						(4)the extent to
			 which the Mars architecture represents a reasonably balanced mission
			 portfolio.
						(b)TransmittalNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall transmit the results of the assessment to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
					306.Radioisotope
			 thermoelectric generators
					(a)Sense of
			 congressIt is the sense of Congress that conducting deep space
			 exploration requires radioisotope thermoelectric generators, and establishing
			 continuity in the production of the material needed to power these generators
			 is paramount to the success of these future deep space missions. It is further
			 the sense of Congress that Federal agencies supporting NASA in the production
			 of such material should do so in a cost effective manner so as not to impose
			 excessive reimbursement requirements on NASA.
					(b)Analysis of
			 requirements and risksThe Administrator, in consultation with
			 other Federal agencies, shall conduct an analysis of NASA requirements for
			 radioisotope power system material. The analysis shall—
						(1)detail NASA’s
			 current projected mission requirements, and associated timeframes, for
			 radioisotope power system material;
						(2)identify the
			 assumptions used to determine NASA’s requirements for the material,
			 including—
							(A)the planned use of Advanced Stirling
			 Radioisotope Generator technology;
							(B)the status of and
			 timeline for completing development and demonstration of the Advanced Stirling
			 Radioisotope Generator technology, including the development of flight
			 readiness requirements; and
							(C)the risks,
			 implications, and contingencies for NASA mission plans of any delays or
			 unanticipated technical challenges related to the anticipated use of Advanced
			 Stirling Radioisotope Generator technology;
							(3)assess the risk to
			 NASA programs of any potential delays in achieving the schedule and milestones
			 for planned domestic production of radioisotope power system material;
						(4)describe the
			 process for meeting any additional NASA requirements for the material;
						(5)provide an
			 estimate of the incremental costs required to increase the amount of material
			 produced each year, if such an increase is needed to support additional NASA
			 requirements for the material;
						(6)provide details
			 on—
							(A)what costs NASA
			 will incur that are associated with the radioisotope power systems used by NASA
			 and other Government entities; and
							(B)how NASA will
			 ensure that its reimbursements to DOE are equitable and justified;
							(7)identify what
			 steps, if any, NASA will take with DOE to preserve the infrastructure and
			 workforce necessary for production of radioisotope power systems; and
						(8)identify the
			 extent to which NASA’s strategy is responsive to the recommendations and
			 findings from the National Research Council’s 2009 report titled
			 Radioisotope Power Systems: An Imperative for Maintaining U.S.
			 Leadership in Space Exploration.
						(c)TransmittalNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall transmit the results of the
			 analysis to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate.
					307.University
			 class science missions
					(a)Sense of
			 congressIt is the sense of Congress that principal
			 investigator-led small orbital science missions, including CubeSat class,
			 University Explorer (UNEX) class, Small Explorer (SMEX) class, and Venture
			 class, offer valuable opportunities to advance science at low cost, train the
			 next generation of scientists and engineers, and enable participants in the
			 program to acquire skills in systems engineering and systems integration that
			 are critical to maintaining the Nation’s leadership in space and to enhancing
			 the United States’ innovation and competitiveness agendas.
					(b)Review of
			 principal investigator-Led small orbital science missionsThe
			 Administrator shall conduct a review of the science missions described in
			 subsection (a). The review shall include—
						(1)the status,
			 capability, and availability of existing small orbital science mission programs
			 and the extent to which each program enables the participation of university
			 scientists and students;
						(2)the opportunities
			 such mission programs provide for scientific research;
						(3)the opportunities
			 such mission programs provide for training and education, including scientific
			 and engineering workforce development, including for the NASA scientific and
			 engineering workforce; and
						(4)the extent to
			 which commercial applications such as hosted payloads, free flyers, and data
			 buys could provide measurable benefits for such mission programs, while
			 preserving the principle of independent peer review as the basis for mission
			 selection.
						(c)ReportNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the review required under subsection (b) and on
			 recommendations to enhance principal investigator-led small orbital science
			 missions conducted by NASA in accordance with the results of the review under
			 subsection (b).
					BEarth
			 Science
				311.Sense of
			 CongressIt is the sense of
			 Congress that, as recognized in the National Academy of Sciences’ report,
			 America’s Future in Space, the United States, as a global
			 leader, bears a special responsibility to share its expertise and the knowledge
			 and understanding it develops on how best to care for the planet. It is
			 the further sense of Congress that the Earth’s climate and systems create
			 vulnerabilities against which the United States, in cooperation with other
			 countries, must develop resilience. A commitment to a comprehensive space-based
			 Earth observing system is necessary to provide the data to understand Earth’s
			 changing climate and to predict the impacts at the regional level. It also the
			 sense of Congress that NASA’s capabilities and skills play a critical role in
			 carrying out Earth science observations and conducting basic and applied
			 research in coordination with other relevant Federal agencies. It is the
			 further sense of Congress that NASA is being asked to undertake important Earth
			 science activities in an environment of increasingly constrained fiscal
			 resources, and that any transfer of additional responsibilities to NASA, such
			 as climate instrument development and measurements that are currently part of
			 the NOAA portfolio, should be accompanied by the provision of additional
			 resources to allow NASA to carry out the increased responsibilities without
			 adversely impacting its implementation of its existing Earth science programs
			 and priorities.
				312.Comprehensive
			 Earth observation systems and research program
					(a)In
			 generalThe Administrator shall continue to carry out a balanced
			 Earth science program that includes Earth science research, Earth systematic
			 missions, competitive Venture class missions, other missions and data analysis,
			 mission operations, technology development, and applied sciences, consistent
			 with the recommendations and priorities established in the National Academies’
			 Earth Science Decadal Survey.
					(b)CollaborationThe
			 Administrator shall collaborate with other Federal agencies, including NOAA,
			 non-Government entities, and international partners, as appropriate, in
			 carrying out NASA’s Earth science program.
					313.Study on
			 sustained, long-term measurements
					(a)StudyThe
			 Administrator shall enter into an arrangement with the National Academies for a
			 study to develop a framework for—
						(1)analyzing the
			 needs for continuity of environmental and climate measurements of the Earth
			 from space;
						(2)establishing
			 methodologies and metrics for determining whether measurements should be
			 collected for extended periods and for prioritizing those measurements;
						(3)determining a
			 prioritized list of measurements if appropriate;
						(4)assessing the
			 feasibility of achieving continuity or near-continuity of measurements;
			 and
						(5)considering issues
			 related to the balance among cost, risk, and performance regarding the
			 sustainment of measurements.
						(b)ReportNot
			 later than 20 months after the date of enactment of this Act, the Administrator
			 shall transmit the results of the study to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
					314.AssessmentThe Administrator shall carry out a
			 scientific assessment of NASA’s Earth science global datasets for the purpose
			 of identifying those datasets that are useful for understanding regional
			 changes and variability, and for informing the societal benefit areas
			 identified in the National Global Change Research Plan 2012–2021. The
			 Administrator shall complete and transmit the assessment to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate not later than
			 180 days after the date of enactment of this Act.
				315.Continuity of
			 moderate resolution land imaging remote sensing data
					(a)PolicyCongress
			 reaffirms the finding in section 2(1) of the Land Remote Sensing Policy Act of
			 1992 (15 U.S.C. 5601(1)) which stated that The continuous collection and
			 utilization of land remote sensing data from space are of major benefit in
			 studying and understanding human impacts on the global environment, in managing
			 the Earth’s natural resources, in carrying out national security functions, and
			 in planning and conducting many other activities of scientific, economic, and
			 social importance..
					(b)Continuous land
			 remote sensing data collectionThe Director of the Office of Science and
			 Technology Policy shall take steps in consultation with other relevant Federal
			 agencies to ensure, to the maximum extent practicable, the continuous
			 collection of space-based, medium-resolution observations of the Earth’s land
			 cover and to ensure that the data are made available in such ways as to
			 facilitate the widest possible use.
					316.Venture class
			 missionsIt is the sense of
			 Congress that NASA’s Venture class missions provide opportunities for
			 innovation in the Earth sciences program, offer low-cost approaches for
			 high-quality competitive science investigations, enable frequent flight
			 opportunities to engage the Earth science and applications community, and serve
			 as a training ground for students and young scientists. It is further the sense
			 of Congress that NASA should seek to increase the number of Venture class
			 projects to the extent practicable as part of a balanced Earth science
			 program.
				IVAeronautics
			401.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)aeronautics
			 research continues to be an important core element of NASA’s mission and should
			 be supported;
				(2)technologies
			 developed by NASA help to secure the leadership role of the United States in
			 global aviation, enhance the competitiveness of the United States in the world
			 economy, and improve the quality of life of all our citizens;
				(3)NASA’s aeronautics
			 research should be guided by, and consistent with, the National Aeronautics
			 Research and Development Policy;
				(4)strategic planning
			 conducted with stakeholder input enhances both the focus and relevancy of
			 NASA’s aeronautics research; and
				(5)carrying
			 aeronautics research to a level of maturity that allows NASA’s research results
			 to be transitioned to the users, whether private or public sector, is critical
			 to their eventual adoption.
				402.Aeronautics
			 research goalsThe
			 Administrator shall ensure that NASA maintains a strong aeronautics research
			 portfolio ranging from fundamental research through integrated systems research
			 with specific research goals, including the following:
				(1)Airspace
			 CapacityNASA’s Aeronautics Research Mission Directorate
			 shall—
					(A)address research
			 needs of the Next Generation Air Transportation System (NextGen), including the
			 ability of the National Airspace System to handle up to 3 times the current
			 travel demand by 2025 and safely integrate the operations of autonomous
			 vehicles; and
					(B)identify critical
			 gaps in technology which must be bridged to enable the Federal Aviation
			 Administration to implement NextGen so that safety and productivity
			 improvements can be achieved as soon as possible.
					(2)Environmental
			 SustainabilitySuch Directorate shall consider and pursue
			 concepts to reduce noise, emissions, and fuel consumption while maintaining
			 high safety standards, and conduct research related to the impact of
			 alternative fuels on the safety, reliability, and maintainability of current
			 and new air vehicles.
				(3)Aviation
			 SafetySuch Directorate shall proactively address safety
			 challenges associated with current and new air vehicles and with operations in
			 the Nation’s current and future air transportation system.
				(4)Integrated
			 Systems ResearchSuch Directorate shall mature the most promising
			 technologies to the point at which they can be demonstrated in a relevant
			 environment and shall integrate individual components and technologies as
			 appropriate to ensure that they perform in an integrated manner as well as they
			 do when operated individually.
				403.Strategic
			 planning for aeronautics researchIn pursuing the research and development
			 initiatives described in section 402, the Administrator shall ensure that
			 recommendations from reviews by the National Academies on NASA’s aeronautics
			 research-related activities are fully considered as NASA performs a top-down
			 planning process supported by analyses, expert opinion, and community input,
			 including input from other Federal Government agencies, industry, and academia.
			 The Administrator shall continue to solicit input from the community on high
			 priority research and development needs through periodic meetings of the
			 National Research Council-enabled Aeronautics Research and Technology
			 Roundtable.
			404.Research
			 program to determine perceived impact of sonic booms
				(a)FindingsCongress
			 finds that—
					(1)the ability to fly
			 commercial aircraft over land at supersonic speeds without adverse impacts on
			 the environment or on local communities would open new global markets and
			 enable new transportation capabilities; and
					(2)a
			 research program is needed to assess the impact in a relevant environment of
			 commercial supersonic flight operations and provide the basis for establishing
			 appropriate sonic boom standards for such flight operations.
					(b)Flight
			 demonstrationsThe Administrator shall continue NASA’s
			 cooperative research program with industry and work with industry partners to
			 design, build, and fly a demonstrator to collect data on the perceived impact
			 of sonic booms that could enable the promulgation of appropriate standards for
			 overland commercial supersonic flight operations.
				(c)CoordinationThe
			 Administrator shall ensure that sonic boom research is coordinated as
			 appropriate with the Administrator of the Federal Aviation
			 Administration.
				405.Research
			 program to facilitate greater use of composite materials in
			 aircraftThe Administrator
			 shall continue NASA’s cooperative research program with industry to identify
			 and demonstrate more effective and safe ways of developing, manufacturing, and
			 maintaining composite materials for use in airframes, subsystems, and
			 propulsion components.
			406.Transformative
			 aeronautics researchIt is the
			 sense of Congress that the Administrator, in looking strategically into the
			 future and ensuring that NASA’s Center personnel are at the leading edge of
			 aeronautics research, should continue building on NASA’s Innovative Concepts
			 for Aviation project that supports the early-stage advancement of new
			 processes, novel concepts, and innovative technologies that have the potential
			 to meet national aeronautics needs. The Administrator shall continue to ensure
			 that awards for the investigation of these concepts and technologies are open
			 for competition among NASA civil servants at its Centers, separate from other
			 awards open only to non-NASA sources, including the Jet Propulsion
			 Laboratory.
			407.United States
			 leadership in aeronautics research
				(a)Sense of
			 congressIt is the sense of Congress that—
					(1)it is critical
			 that the United States maintain its leadership in civil aeronautics
			 research;
					(2)other countries
			 are making concerted efforts to reach and then surpass the United States in
			 civil aeronautics research; and
					(3)it is critical
			 that this challenge be met.
					(b)StudyThe
			 Administrator shall enter into an arrangement with the National Academies for a
			 study to benchmark the position of the United States in civil aeronautics
			 research compared to the rest of the world. The study shall—
					(1)seek to define
			 metrics by which relative leadership in civil aeronautics research can be
			 determined;
					(2)ascertain whether
			 other countries are catching up or have surpassed the United States in civil
			 aeronautics research;
					(3)identify in what
			 areas the United States is losing ground; and
					(4)provide
			 recommendations on what can be done to regain or retain global leadership,
			 including—
						(A)defining the role
			 NASA needs to play;
						(B)identifying
			 public-private partnerships that could be formed; and
						(C)estimating the
			 impact on NASA’s budget should such recommendations be implemented.
						(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall provide the results of the study to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
				VSpace
			 Technology Program
			501.Sense of
			 CongressIt is the sense of
			 Congress that space technology is critical to—
				(1)enabling a new
			 class of NASA missions beyond low-Earth orbit;
				(2)developing
			 technologies and capabilities that will make NASA’s missions more affordable
			 and more reliable; and
				(3)improving
			 technological capabilities and promoting innovation for NASA and the
			 Nation.
				502.Space
			 technology program
				(a)EstablishmentThe
			 Administrator shall establish a space technology program to enable research and
			 development on advanced space technologies and systems that are independent of
			 specific space mission flight projects. The program shall support—
					(1)early-stage
			 concepts and innovation;
					(2)development of
			 innovative technologies in areas such as in-space chemical and electrical
			 propulsion, power generation and storage, liquid rocket propulsion, avionics,
			 structures, and materials that may enable new approaches to human and robotic
			 space missions;
					(3)flight
			 demonstrations of technologies, including those that have the potential to
			 benefit multiple NASA mission directorates, other Federal Government agencies,
			 and the commercial space industry;
					(4)NASA commitments
			 to Small Business Innovation Research (SBIR) and Small Business Technology
			 Transfer (STTR) programs and activities; and
					(5)research,
			 development, and demonstration of enabling technologies in support of future
			 exploration missions.
					(b)Research and
			 development programIn conducting the space technology program
			 established under this section, the Administrator shall—
					(1)to the maximum
			 extent practicable, use a competitive process to select projects to be
			 supported as part of the program;
					(2)make use of small
			 satellites and NASA suborbital platforms, to the extent practicable, to
			 demonstrate space technology concepts and developments; and
					(3)undertake
			 partnerships with other Federal agencies, universities, private industry, and
			 other spacefaring nations, as appropriate.
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall provide to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report comparing NASA’s space technology investments with the
			 16 high-priority technology areas identified by the National Academies in the
			 National Research Council’s report on NASA’s Space Technology Roadmaps. The
			 Administrator shall identify how NASA will address any gaps between the
			 agency’s investments and the recommended technology areas, including a
			 projection of funding requirements.
				VIAcquisition
			 Management
			601.Project and
			 program reserves
				(a)Sense of
			 congressIt is the sense of Congress that the judicious use of
			 program and project reserves provides NASA project and program managers with
			 the flexibility needed to manage projects and programs to ensure that the
			 impacts of contingencies can be mitigated.
				(b)Financial
			 disciplineTo ensure that the establishment, maintenance, and
			 allotment of project and program reserves contribute to prudent management, not
			 later than 180 days after the date of enactment of this Act the Administrator
			 shall transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report describing—
					(1)NASA’s criteria
			 for establishing the amount of reserves held at the project and program
			 levels;
					(2)how such criteria
			 relate to the agency’s policy of budgeting at a 70-percent confidence level;
			 and
					(3)NASA’s criteria
			 for waiving the policy of budgeting at a 70-percent confidence level.
					602.Cost
			 estimation
				(a)Sense of
			 congressIt is the sense of Congress that realistic cost
			 estimating is critically important to the ultimate success of major space
			 development projects. NASA has devoted significant efforts over the past five
			 years to improving its cost estimating capabilities, but it is important that
			 NASA continue its efforts to develop and implement guidance in establishing
			 realistic cost estimates.
				(b)Guidance and
			 criteriaThe Administrator shall provide to programs and
			 projects—
					(1)guidance on
			 whether and when an Independent Cost Estimate and Independent Cost Assessment
			 should be used; and
					(2)the criteria to be
			 used to make such a determination.
					(c)ReportNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report—
					(1)describing efforts
			 to enhance internal cost estimation and assessment expertise;
					(2)identifying criteria used by programs and
			 projects in determining whether and when to conduct an Independent Cost
			 Estimate or Independent Cost Assessment; and
					(3)listing the costs of each individual
			 Independent Cost Estimate or Independent Cost Assessment activity conducted in
			 fiscal year 2011, fiscal year 2012, and fiscal year 2013, the purpose of the
			 activity, and key findings and recommendations.
					603.Independent
			 reviewsNot later than 270
			 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing—
				(1)the internal
			 entities independent of project and program management that conduct reviews of
			 projects and programs at life cycle milestones; and
				(2)how NASA ensures
			 the independence of such entities and their members.
				604.Avoiding
			 organizational conflicts of interest in major NASA acquisition
			 programs
				(a)Revised
			 regulations requiredNot later than 270 days after the date of
			 enactment of this Act, the Administrator shall revise the NASA Supplement to
			 the Federal Acquisition Regulation to provide uniform guidance and tighten
			 existing requirements for organizational conflicts of interest by contractors
			 in major acquisition programs.
				(b)ElementsThe
			 revised regulations required by subsection (a) shall, at a minimum—
					(1)address
			 organizational conflicts of interest that could potentially arise as a result
			 of—
						(A)lead system
			 integrator contracts on major acquisition programs and contracts that follow
			 lead system integrator contracts on such programs, particularly contracts for
			 production;
						(B)the ownership of
			 business units performing systems engineering and technical assistance
			 functions, professional services, or management support services in relation to
			 major acquisition programs by contractors who simultaneously own business units
			 competing to perform as either the prime contractor or the supplier of a major
			 subsystem or component for such programs;
						(C)the award of major
			 subsystem contracts by a prime contractor for a major acquisition program to
			 business units or other affiliates of the same parent corporate entity, and
			 particularly the award of subcontracts for software integration or the
			 development of a proprietary software system architecture; or
						(D)the performance
			 by, or assistance of, contractors in technical evaluations on major acquisition
			 programs;
						(2)ensure that NASA
			 receives advice on systems architecture and systems engineering matters with
			 respect to major acquisition programs from objective sources independent of the
			 prime contractor;
					(3)require that a
			 contract for the performance of systems engineering and technical assistance
			 functions for a major acquisition program contains a provision prohibiting the
			 contractor or any affiliate of the contractor from participating as a prime
			 contractor or a major subcontractor in the development of a system under the
			 program; and
					(4)establish such
			 limited exceptions to the requirement in paragraphs (2) and (3) as may be
			 necessary to ensure that NASA has continued access to advice on systems
			 architecture and systems engineering matters from highly qualified contractors
			 with domain experience and expertise, while ensuring that such advice comes
			 from sources that are objective and unbiased.
					605.Managing
			 termination liability
				(a)Reservation of
			 fundsThe Administrator may not reserve funds or require the
			 reservation of funds for potential termination liability with respect to a
			 covered program. Funds that have been reserved before the date of enactment of
			 this Act for potential termination liability shall be promptly used to make
			 maximum progress in meeting the established goals and milestones of the covered
			 program.
				(b)Termination for
			 convenienceThe Administrator may not initiate the termination
			 for the convenience of the Government of a contract on a covered program
			 unless—
					(1)the termination of
			 such contract or program is explicitly provided for by a law enacted after the
			 date of enactment of this Act; and
					(2)either—
						(A)the Administrator
			 has provided a supplemental appropriation request under subsection (c) with
			 respect to associated termination liability costs; or
						(B)sufficient funds are available to cover
			 such termination liability costs in the appropriations account that is funding
			 the prime contract being terminated.
						(c)Supplemental
			 appropriation requestIf sufficient appropriations are not
			 available to cover termination liability costs in the appropriations account
			 that is funding the prime contract being terminated, the Administrator shall
			 provide to Congress a supplemental appropriation request to cover such
			 termination liability costs. Such request shall be provided not later than 120
			 days in advance of the contract termination settlement for the covered
			 program.
				(d)Intent of
			 congressIt is the intent of Congress to provide such additional
			 appropriations as may be necessary to provide for termination liability
			 payments on contracts for covered programs.
				(e)ReportingNot
			 later than 6 months after the date of enactment of this Act, and every 6 months
			 thereafter for the duration of the prime contracts for the covered programs,
			 the Administrator shall transmit to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report that—
					(1)estimates
			 termination liability costs for each of the prime contracts on covered
			 programs; and
					(2)explains the basis
			 on which the estimates were determined.
					VIIOther
			 Provisions
			701.Facilities and
			 infrastructure
				(a)Sense of
			 congressIt is the sense of Congress that—
					(1)NASA must reverse
			 the deteriorating condition of its facilities and infrastructure, as this
			 condition is hampering the effectiveness and efficiency of research performed
			 by both NASA and industry participants making use of NASA facilities, thus
			 reducing the competitiveness of the United States aerospace industry;
					(2)NASA has a role in
			 providing laboratory capabilities that are not economically viable as
			 commercial entities and thus are not available elsewhere;
					(3)to ensure
			 continued access to reliable and efficient world-class facilities by
			 researchers, NASA should seek to establish strategic partnerships with other
			 Federal agencies, academic institutions, and industry, as appropriate;
			 and
					(4)decisions on
			 whether to dispose of, maintain, or modernize existing facilities must be made
			 in the context of meeting future NASA and other Federal agencies’ laboratory
			 needs.
					(b)PlanThe
			 Administrator shall develop a plan that has the goal of positioning NASA to
			 have the facilities, laboratories, tools, and approaches necessary to address
			 future NASA requirements. Such plan shall identify—
					(1)future NASA
			 testing needs;
					(2)a
			 strategy for identifying facilities that are candidates for disposal, that is
			 consistent with the national strategic direction set forth in—
						(A)the National Space
			 Policy;
						(B)the National
			 Aeronautics Research, Development, Test and Evaluation (RDT&E)
			 Infrastructure Plan; and
						(C)NASA Authorization
			 Acts;
						(3)a
			 strategy for the maintenance, repair, upgrading, and modernization of NASA’s
			 laboratories, facilities, and equipment;
					(4)criteria for
			 prioritizing deferred maintenance tasks and also for upgrading or modernizing
			 laboratories, facilities, and equipment;
					(5)an assessment of
			 modifications needed to maximize usage of facilities that offer unique and
			 highly specialized benefits to the aerospace industry and the American public;
			 and
					(6)implementation
			 steps, including a timeline, milestones, and an estimate of resources required
			 for carrying out the plan.
					(c)TransmittalNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall transmit the plan to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
				(d)Establishment of
			 capital fundsThe Administrator shall establish a capital fund at
			 each of NASA’s field centers for the modernization of facilities and
			 laboratories. The Administrator shall ensure to the maximum extent practicable
			 that all financial savings achieved by closing outdated or surplus facilities
			 at a NASA field center shall be made available to that center’s capital fund
			 for the purpose of modernizing the field center’s facilities and laboratories
			 and for upgrading the infrastructure at the field center.
				702.NASA education
			 program
				(a)Sense of
			 congressIt is the sense of Congress that—
					(1)NASA’s missions
			 are an inspiration for Americans and in particular for the next generation and
			 that this inspiration has a powerful effect in stimulating interest in science,
			 technology, education and mathematics (STEM) education and careers;
					(2)NASA’s Office of
			 Education and mission directorates have been effective in delivering NASA
			 educational content because of the strong engagement of NASA scientists and
			 engineers in NASA’s education and outreach activities; and
					(3)NASA should be a
			 central partner in contributing to the goals of the National Science and
			 Technology Council’s Federal Science, Technology, Engineering, and Mathematics
			 (STEM) Education 5-Year Strategic Plan.
					(b)Continuation of
			 education and outreach activities and programsThe Administrator
			 shall continue to carry out education and outreach programs and activities
			 through the Office of Education and the NASA mission directorates and shall
			 continue to engage, to the maximum extent practicable, NASA and NASA-supported
			 researchers and engineers in carrying out those programs and activities.
				703.Independent
			 review of the National Space Grant College and Fellowship Program
				(a)Sense of
			 congressIt is the sense of Congress that the National Space
			 Grant College and Fellowship Program, which was established in the National
			 Aeronautics and Space Administration Authorization Act of 1988 (42 U.S.C. 2486
			 et seq.), has been an important program by which the Federal Government has
			 partnered with State and local governments, universities, private industry, and
			 other organizations to enhance the understanding and use of space and
			 aeronautics activities and their benefits through education, fostering of
			 interdisciplinary and multidisciplinary space research and training, and
			 supporting Federal funding for graduate fellowships in space-related fields,
			 among other purposes.
				(b)ReviewThe Administrator shall enter into an
			 arrangement with the National Academies for—
					(1)a review of the National Space Grant
			 College and Fellowship Program, including its structure and capabilities for
			 supporting science, technology, engineering, and mathematics education and
			 training consistent with the National Science and Technology Council’s Federal
			 Science, Technology, Engineering, and Mathematics (STEM) Education 5-Year
			 Strategic Plan; and
					(2)recommendations on
			 measures, if needed, to enhance the Program’s effectiveness and mechanisms by
			 which any increases in funding appropriated by Congress can be applied.
					(c)TransmittalNot later than 18 months after the date of
			 enactment of this Act, the Administrator shall transmit the results of the
			 review to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate.
				704.Review of
			 practices to detect and prevent the use of counterfeit partsNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall transmit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a review of
			 NASA’s processes and controls to detect and prevent the use of counterfeit
			 parts in NASA mission projects, instruments, and other mission-related assets.
			 The review shall examine—
				(1)the trends in
			 known and identified counterfeit parts in NASA’s supply chain;
				(2)NASA’s processes
			 and controls to detect counterfeit parts and prevent their incorporation into
			 NASA mission projects, instruments, and other mission-related assets;
				(3)key differences
			 between how the Department of Defense and NASA detect and prevent the use of
			 counterfeit parts, and lessons learned by the Department of Defense that could
			 be valuable to NASA; and
				(4)any gaps in NASA’s controls and processes
			 for detecting counterfeit parts and preventing their incorporation into NASA
			 mission projects, instruments, and other mission-related assets.
				705.Remote
			 satellite servicing demonstrations
				(a)Sense of
			 congressIt is the sense of Congress that—
					(1)NASA plays a key
			 role in demonstrating the feasibility of using robotic technologies for a
			 spacecraft that could access, repair, and refuel satellites in geosynchronous
			 Earth orbit;
					(2)demonstrating this
			 feasibility would both assist NASA in its future missions and provide the
			 emerging commercial satellite-servicing industry the confidence to robotically
			 refuel, repair, and maintain satellites in both near and distant orbits;
			 and
					(3)the capability to refuel, repair, and
			 maintain geosynchronous satellites robotically could add years of functional
			 life to satellites.
					(b)ReportNot
			 later than 120 days after the date of enactment of this Act, the Administrator
			 shall transmit a report to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate describing—
					(1)NASA’s activities,
			 tools, and techniques associated with the ultimate goal of servicing satellites
			 using robotic spacecraft;
					(2)accomplishments to
			 date in demonstrating various servicing technologies;
					(3)major challenges
			 encountered and mitigation measures taken; and
					(4)demonstrations
			 still needed for NASA and industry acceptance of the technologies for
			 operational missions, and the timeframe for these demonstrations.
					706.Astronaut
			 occupational healthcare
				(a)WorkshopNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall convene a workshop attended by
			 both current and former members of the astronaut corps, as well as other
			 appropriate experts, to focus on the advantages and disadvantages of granting
			 NASA the specific authority to monitor and treat current and former members of
			 the astronaut corps for medical conditions which are deemed by NASA to be
			 associated with human space flight conducted in furtherance of NASA
			 requirements. The workshop shall also address the implications of allowing NASA
			 to retain access to astronaut medical records.
				(b)ReportNot
			 later than 90 days after completion of the workshop, the Administrator shall
			 provide a report summarizing the results of the workshop to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
				707.Use of
			 operational commercial suborbital vehicles for research, development, and
			 education
				(a)ReportThe
			 Administrator shall prepare a report with respect to the use of operational
			 commercial reusable suborbital flight vehicles for carrying out scientific and
			 engineering investigations and educational activities. The report shall—
					(1)describe the
			 purposes for which NASA intends to use such vehicles;
					(2)describe the processes required to support
			 such use;
					(3)describe NASA,
			 space flight operator, and supporting contractor responsibilities for
			 developing standard payload interfaces and conducting payload safety analyses,
			 payload integration and processing, payload operations, and safety assurance
			 for NASA-sponsored space flight participants, among other functions required to
			 fly NASA-sponsored payloads and space flight participants on operational
			 commercial orbital vehicles;
					(4)identify
			 NASA-provided hardware, software, or services that may be provided to space
			 flight operators on a cost-reimbursable basis, through agreements or contracts
			 entered into under section 20113(e) of title 51, United States Code; and
					(5)describe the
			 United States Government and space flight operator responsibilities for
			 liability and indemnification with respect to commercial suborbital vehicle
			 flights that involve NASA-sponsored payloads or activities, NASA-supported
			 space flight participants, or other NASA-related contributions.
					(b)Capabilities and
			 risksThe Administrator shall assess and characterize the
			 potential capabilities and performance of commercial reusable suborbital
			 vehicles for addressing scientific research, including research requiring
			 access to low-gravity and microgravity environments, for carrying out
			 technology demonstrations related to science, exploration, or space operations
			 requirements, and for providing opportunities for educating and training space
			 scientists and engineers, once those vehicles become operational. The
			 assessment shall also characterize the risks of using potential commercial
			 reusable suborbital flights to NASA-sponsored researchers and scientific
			 investigations and flight hardware.
				(c)TransmittalNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall transmit the plan and assessment
			 described in subsections (a) and (b) to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
				(d)Reports
					(1)Annual progress
			 reportsThe Administrator
			 shall transmit a report annually to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate describing progress in carrying out
			 the Commercial Reusable Suborbital Research Program, including the number and
			 type of suborbital missions planned in each fiscal year.
					(2)Indemnification
			 and liabilityThe
			 Administrator shall not proceed with a request for proposals, award any
			 contract, commit any United States Government funds, or enter into any other
			 agreement for the provision of a commercial reusable suborbital vehicle launch
			 service for a NASA-sponsored spaceflight participant until indemnification and
			 liability issues associated with the use of such systems by the United States
			 Government have been addressed and the Administrator has provided to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the indemnification and liability provisions that are planned to be
			 included in such contracts and agreements.
					708.Fundamental
			 space life and physical sciences research
				(a)Sense of
			 congressIt the sense of Congress that fundamental,
			 discovery-based space life and physical sciences research is critical for
			 enabling space exploration, protecting humans in space, and providing societal
			 benefits, and that the space environment facilitates the advancement of
			 understanding of the life sciences and physical sciences. Space life and
			 physical science research contributes to advancing science, technology,
			 engineering, and mathematics research, and provides careers and training
			 opportunities in academia, Federal laboratories, and commercial industry.
			 Congress encourages the Administrator to augment discovery-based fundamental
			 research and to request funding reflecting the importance of such research in
			 keeping with the priorities established in the National Academies’ decadal
			 survey entitled Recapturing a Future for Space Exploration: Life and
			 Physical Sciences Research for a New Era.
				(b)Budget
			 requestThe Administrator shall include as part of the annual
			 NASA fiscal year budget request a budget line for fundamental space life and
			 physical sciences research, devoted to competitive, peer-reviewed grants, that
			 is separate from the International Space Station Operations account.
				(c)Strategic
			 plan
					(1)DevelopmentThe Administrator, in consultation with
			 academia, other Federal agencies, and other potential stakeholders, shall
			 develop a strategic plan for carrying out competitive, peer-reviewed
			 fundamental space life science and physical sciences and related technology
			 research, among other activities, consistent with the priorities in the
			 National Academies’ decadal survey described in subsection (a).
					(2)TransmittalNot later than 270 days after the date of
			 enactment of this Act, the Administrator shall transmit the strategic plan
			 developed under paragraph (1) to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
					709.Restoring
			 NASA’s commitment to engineering research
				(a)Sense of
			 congressIt is the sense of Congress that engineering excellence
			 has long been a hallmark of NASA’s ability to make significant advances in
			 aeronautics and space exploration. However, as has been noted in recent
			 National Academies reports, increasingly constrained funding and competing
			 priorities have led to an erosion of NASA’s commitment to basic engineering
			 research, the research that provides the basis for the technology development
			 that enables NASA’s many challenging missions to succeed. If current trends
			 continue, NASA’s ability to attract and maintain the best and brightest
			 engineering workforce at the NASA Centers as well as its ability to remain on
			 the cutting edge of aeronautical and space technology will continue to erode
			 and will threaten NASA’s ability to be a world leader in aeronautics research
			 and development and space exploration.
				(b)PlanThe
			 Administrator shall develop a plan for restoring a meaningful basic engineering
			 research program at the NASA Centers, including, as appropriate, collaborations
			 with industry, universities, and other relevant organizations. The plan shall
			 identify the organizational approach to be followed, an initial set of basic
			 research priorities, and a proposed budget.
				(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall transmit the plan to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
				710.Near-Earth
			 objects detection
				(a)StudyThe
			 Administrator, in collaboration with other relevant Federal agencies, shall
			 carry out a technical and scientific assessment of the capabilities and
			 resources required to expand NASA’s Near-Earth Object Program, to include the
			 detection, tracking, cataloguing, and characterizing of potentially hazardous
			 near-Earth objects 30–50 meters in diameter.
				(b)TransmittalNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall transmit the results of the assessment to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				711.Research on
			 near-Earth object tsunami effects
				(a)Report on
			 potential tsunami effects from near-Earth object impactThe
			 Administrator, in collaboration with the Administrator of NOAA and other
			 relevant Federal agencies, shall prepare a report identifying and describing
			 existing research activities and further research objectives that would
			 increase our understanding of the nature of the effects of potential tsunamis
			 that could occur if a near-Earth object were to impact an ocean of
			 Earth.
				(b)TransmittalNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall transmit the report required prepared under subsection (a) to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate.
				712.Review of
			 orbital debris removal concepts
				(a)Sense of
			 congressIt is the sense of Congress that the amount of orbital
			 debris in low-Earth orbit poses risks for human activities and robotic
			 spacecraft and that this debris may increase due to collisions between existing
			 debris objects. Understanding options to address and remove orbital debris is
			 important for ensuring safe and effective spacecraft operations in low-Earth
			 orbit.
				(b)ReviewThe
			 Administrator, in collaboration with other relevant Federal agencies, shall
			 solicit and review concepts and technological options for removing orbital
			 debris from low-Earth orbit. The solicitation and review shall also address the
			 requirements for and feasibility of developing and implementing each of the
			 options.
				(c)TransmittalNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall provide a report to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate on the solicitation and review required under
			 subsection (b).
				
